445 F.2d 295
Victor Rivera AYALA, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 30940.
United States Court of Appeals, Fifth Circuit.
June 14, 1971.

Victor R. Ayala, pro se.
John P. Volz, Asst. Dist. Atty., Parish of Orleans, Byron P. Legendre, Asst. Dist. Atty., New Orleans, La., for respondent-appellee.
Appeal from United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit judges.
PER CURIAM:

Affirmed.1  See Local Rule 21.2


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966